DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election without traverse of Group I, claims 1-3,5-7,15-19, 22-26, 29, 32-34, and 36-34, in the response dated 9/7/2022, is acknowledged. The applicant further elected the following species:
Surface ligand or cell surface molecule: an MHC class IT molecular complex and CD28 agonist, such as an anti-CD28 antibody; 
Polyester: poly(lactic-co- glycolic acid) (PLGA);
Polyamine: poly(beta-amino ester) (PBAE) (Structure III); and 
Encapsulated molecule: growth factor. 

Claims 38-41 and 44-48 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Status
Claims 4, 8-9, 11-14, 20-21, 27-28, 30-31, 35, 42-43, and 49-50 are cancelled.
Claims 1-3, 5-7, 10, 15-19, 22-26, 29, 32-34, 37-41, and 44-48 are pending.
Claims 38-41 and 44-48 are withdrawn.
Claims 1-3, 5-7, 10, 15-19, 22-26, 29, 32-34, and 36-37 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Indefiniteness Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16 and 32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites three chemical structures, each comprising variable substituents R, R’, and / or R”, but fails to set forth definitions for these variables. As such, the claim is considered indefinite since the metes and bounds of the claim cannot be determined. For the purpose of this prosecution, R is considered a backbone of a diacrylate as set forth on pages 10-11 of the disclosure; R’ is considered a side chain comprising C1-C8 alkylene, optionally substituted, as set forth on page 11 of the disclosure; and R” is considered an amine containing heterocycle, as set forth on page 9 of the disclosure.
Claim 32 recites the term “such as” three times. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1) Claims 1-3, 5, 7, 15, 17-19, 22-26, 32-34, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 2014/0370099 A1; cited herein as “Green ‘099”).
Green ‘099 teaches a construct providing artificial antigen presenting cell (“aAPC”) comprising: (a) a three-dimensional microparticle or nanoparticle having an asymmetrical shape that mimics a shape of a cell or a microorganism; and (b) one or more molecules capable of interacting with one or more T cell receptors (TCRs) of a T cell (pg 4, [0038]). Green ‘099 teaches the microparticle or nanoparticle comprises a mixture of poly(lactic-co-glycolic acid) (PLGA) and poly(beta-amino ester) (PBAE) (pg 5, [0057]). 
For claim 7, Green ‘099 teaches the particles as microparticles or nanoparticles (pg 15, [0158]), overlapping the claimed ranges; because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.

For claim 15, Green ‘099 teaches in Fig. 1 that the biomaterial selection and formulation is a parameter that influences the degradability, that is, the release rate, of the artificial cells; see also pg 3, [0034]). As such, routine optimization of Green ‘099's pharmaceutical composition would have led to the claimed range of polyamine because Green ‘099 teaches that the composition of the polymer is able to be tuned independently to establish the course of drug release ([0034]).
For claims 17-19, Green ‘099 teaches the invention as an artificial antigen presenting cell comprising one or more molecules capable of interacting with one or more T cell receptors (TCRs) of a T cell (pg 17, claim 1).
For claim 22, Green ‘099 teaches a molecule playing a central role in lymphocyte activation or modulation (pg 5, [0059]). For claim 23, Green ‘099 teaches a second signal required for T-cell activation or modulation provide by a CD28 receptor protein found on the surface of a T cell (pg 6, [0063]). For claim 24, Green ‘099 teaches the aAPC may comprise a receptor other than a TCR on the T cell such as OX40 (pg 6, [0067]).
For claim 25, Green ‘099 further teaches the ligand acts in a stimulatory, or agonistic manner (pg 1, [0003]):
Minimally, T cell activation requires two sets of receptor-receptor interactions between cells. The first interaction, Signal 1, is the binding of major histocompatibility complexes (MHC) or a surrogate, such as anti-CD3, to the T cell receptor (TCR). The second interaction, Signal 2, is the binding of costimulatory receptors on the APC, such as B7.1, to ligands on the T cell, such as CD28.

For claim 26, Green ‘099 teaches “The presently disclosed subject matter evaluated the effect of one-dimensional stretching of a APCs on the ability of these acellular, biodegradable aAPCs to induce T cell proliferation in vitro and tumor killing in vivo” (pg 15, [0153]).
For claim 34, Green ‘099 teaches a loading of 8.0 micrograms per milligram (pg 12, [0136]), calculated by the examiner as 0.8%, overlapping the claimed amount of “about 1%”.
For claim 34, Green ‘099 teaches a protein drug may be the encapsulated molecule (pg 14, [0150]).
For claim 36, Green ‘099 teaches microparticles were made into aAPCs by EDC-sulfo-NHS mediated covalent coupling of a dimeric MHC-Ig fusion protein (pg 12, [0136]).
For claim 37, Green ‘099 teaches pharmaceutical compositions that may be administered through injection, by infusion, through topical administration, through inhalation, through sublingual absorption, through rectal or vaginal delivery, and subcutaneously (pg 8, [0094]).
The prior art of Green ‘099 discloses compositions containing a blend of a polyester such as PLGA, a polyamine such as a PBAE, and a ligand for a cell surface receptor.  Together these would provide a composition as claimed instantly. As set forth in MPEP 2143 part (I)(A), it is prima facie obvious to combine prior art elements according to known methods to yield predictable results. As discussed above, the prior art of Green ‘099 teaches each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single embodiment or example. However, one of ordinary skill in the art could have combined the elements as claimed by methods taught by Green ‘099, and that in combination, each element merely performs the same function as it does separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007).

2) Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Green ‘099 (cited above), in view of Makadia (“Poly Lactic-co-Glycolic Acid (PLGA) as Biodegradable Controlled Drug Delivery Carrier,” Polymers (Basel). 2011 September 1; 3(3): 1377–1397; the pages cited to below refer to the author manuscript).
The teachings of Green ‘099 are discussed above.
Green ‘099 does not teach the polymer blend of PLGA as recited in claim 6.
Makadia teaches the missing element of Green ‘099.
Makadia teaches PLGA is biocompatible and biodegradable, exhibits a wide range of erosion times, has tunable mechanical properties and most importantly, is a FDA approved polymer (Abstract). Makadia teaches PLGA physical properties themselves have been shown to depend upon multiple factors, including the ratio of lactide to glycolide (pg 2, bottom). Makadia teaches that, as a rule, higher content of PGA leads to quicker rates of degradation with an exception of 50:50 ratio of PLA/PGA, which exhibits the fastest degradation, with higher PGA content leading to increased degradation interval below 50% (pg 3, top). The release profiles are modeled in Figure 3, page 19, shown below:


    PNG
    media_image1.png
    614
    815
    media_image1.png
    Greyscale


The claimed composition requires a ratio of lactic acid to glycolic acid of 50/50, which is the range taught by Makadia as having the most rapid in vivo release of the blends tested. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists. One of ordinary skill would utilize a proportion of 50/50 of lactic acid to glycolic acid in order to achieve the dissolution rate desired for a given formulation.

3) Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Green ‘099 (cited above), in view of Green (WO 2014/066811 A1; cited herein as “Green ‘811’; cited in IDS dated 12/17/2021).
The teachings of Green ‘099 are discussed above. In addition, Green ‘099 teaches that the composition of the biodegradable polymers is useful for manipulating the time course of drug release ([0034]).
Green ‘099 does not teach the claimed ratio of polyester to polyamine recited in claim 10.
Green ‘811 teaches the missing element of Green ‘099.
Green ‘811 teaches the PLGA is useful as an encapsulating agent for the polyamine-active agent complex. Green ‘811 further suggests that as the encapsulating agent degrades, the polyamine-active agent undergoes a sustained release (pg 22: 11-25).
Routine optimization of the ratio of Green ‘811's PLGA encapsulating agent and the biodegradable polyamine (comprising the active agent) would have led to the claimed ratio of from about 10:1 to about 10:1 because the person of ordinary skill would have found it obvious to optimize the amounts polyamine taught by Green ‘099 and the PLGA taught by Green ‘811 in order to optimize the release kinetics of the active pharmaceutical agent.

4) Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Green ‘099 (cited above), in view of Anderson (US 7,427,394) and Sunshine (“Effects of Base Polymer Hydrophobicity and End-Group Modification on Polymeric Gene Delivery,” Biomacromolecules 2011, 12, 3592−3600).
The teachings of Green ‘099 are discussed above.
Green ‘099 does not teach the PBAE structures of claim 16, including the elected Structure III.
Sunshine and Anderson teach the missing element of Green ‘099.
Sunshine teaches the synthesis and characterization of a library of end-modified poly(beta-amino ester)s (PBAEs) of the constructed as shown in Scheme 1 (pg 3594):

    PNG
    media_image2.png
    535
    693
    media_image2.png
    Greyscale

Sunshine teaches that terminal amine group E7, 1-(3-aminopropyl)-4-methylpiperazine, as displayed in the elected Structure III. Sunshine teaches that PBAE’s terminated with the E7 moiety provide polymers with a high degree of water solubility (pg 3597, right column, first full paragraph), and provide a high degree of transfection efficacy (pg 3595, Figures 2 and 3; pg 3598, Figure 8).  
Anderson teaches polymers useful in preparing drug delivery devices and pharmaceutical compositions thereof. The polymers of the present invention are poly(beta-amino esters) and salts and derivatives thereof. Preferred polymers are biodegradable and biocompatible, and are soluble in aqueous solutions at physiological pH. Preferred polymers have one or two tertiary amines per repeating backbone unit. The polymers may also be co polymers in which one of the components is a poly(3-amino ester) (col 3: 19-34 and col 4: 1-6; col 48: 42-43). Anderson teaches the polymer can be the structure of formula (IX), where R1 can be a hydroxyalkyl (col 15: 20-64)

    PNG
    media_image3.png
    145
    429
    media_image3.png
    Greyscale
,
or formula (VII), also referred to as “Poly-3” (col 16: 1):


    PNG
    media_image4.png
    108
    727
    media_image4.png
    Greyscale
.

The skilled artisan would have expected success in utilizing the 1-(3-aminopropyl)-4-methylpiperazine terminated Structure III as taught by Sunshine, combined with Anderson's 4,4’-trimethylenedipiperidine as the diamine moiety within the brackets of Structure III, as the PBAE taught by Green ‘099 since Sunshine teaches that a PBAE with the structure of Structure 1 and comprising terminal 1-(3-aminopropyl)-4-methylpiperazine has good solubility and high transference efficiency and Anderson teaches 4,4’-trimethylenedipiperidine as the diamine moiety within the brackets of Structure III also increase the solubility of the complex and the presence of teh4,4’-trimethylenedipiperidine moiety contributes to the biodegradability and biocompatibility of the complex. The person of ordinary skill in the art would have found it obvious to make these substitutions because ordinarily skilled artisans would have predicted that Structure III could be prepared and that changing the central moiety and terminal groups as taught by Sunshine and Anderson would increase solubility of the complex and make it more druggable.

5) Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Green ‘099 (cited above), in view of Cui (US 2016/0251477 A1).
The teachings of Green ‘099 are discussed above.
Green ‘099 does not teach the immune checkpoint blocking molecule(s) recited in claim 29.
Cui teaches the missing element of Green ‘099.
Cui teaches polymers including poly(amine-co-ester)s and nanoparticles formed therefrom (Abstract). Cui teaches the nanoparticles also comprise mRNA, DNA vectors, antisense molecules, siRNA, miRNA, aptamers, ribozymes, triplex forming molecules, RNAi, external guide sequences, and CRISPR/Cas constructs (pg 2, [0019]). Cui teaches the polymer can have the formula:

    PNG
    media_image5.png
    99
    405
    media_image5.png
    Greyscale


wherein n is an integer from 1-30, m, o, and p are independently an integer from 1-20, x, y, and q are independently integers from 1-1000, Z and Z' are independently O or NR', wherein Rand R' are independently hydrogen, substituted or unsubstituted alkyl (pg 7, [0086]). Cui teaches that other agents can be administered in combination with the particles including PD-1 antagonists such as an antiB7-Hl antibody or an anti-PD-1antibody, or an anti-CTLA4
antibody (pg 24, [0291]).
The person of ordinary skill would have had a reasonable expectation of success in selecting Cui's particles containing the polyamine co-ester and PD-1 antagonists such as an antiB7-Hl antibody or an anti-PD-1antibody, or an anti-CTLA4 antibody since Cui teaches that an antiB7-Hl antibody or an anti-PD-1antibody, or an anti-CTLA4 antibody can be administered in a particle comprising a polymer that comprises a polyamine and that the release of the payload can be tuned by changing the composition of the polymer (see pg 26, [0311]).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612